1                                                        The Hon. Thomas S. Zilly
2
3
4
5
6
                            UNITED STATES DISTRICT COURT
7                          WESTERN DISTRICT OF WASHINGTON
                                     AT SEATTLE
8
      ESTHER HOFFMAN; SARAH DOUGLASS;
9     ANTHONY KIM; and IL KIM and DARIA
      KIM, husband and wife and the marital            Case No. C18-1132 TSZ
10    community comprised thereof, on behalf of
      themselves and on behalf of others similarly     MOTION TO DISQUALIFY
11    situated,                                        SKINNER AND SESSIONS FIRMS
                                                       FROM REPRESENTING NCSLT
12                            Plaintiffs,              DEFENDANTS, AND FOR ORDER
                                                       STRIKING MOTION TO DISMISS
13             vs.                                     AND FOR AWARD OF TERMS
14    TRANSWORLD SYSTEMS INCORPORATED;                 NOTED FOR CONSIDERATION:
      PATENAUDE AND FELIX, A.P.C.;                     December 4, 2020
15    MATTHEW CHEUNG, and the marital
      community comprised of MATTHEW CHEUNG
16    and JANE DOE CHEUNG; National Collegiate
      Student Loan Trust 2003-1; National Collegiate
17    Student Loan Trust 2004-1; National Collegiate
      Student Loan Trust 2004-2; National Collegiate
18    Student Loan Trust 2005-1; National Collegiate
      Student Loan Trust 2005-2; National Collegiate
19    Student Loan Trust 2005-3; National Collegiate
      Student Loan Trust 2006-1; National Collegiate
20    Student Loan Trust 2006-2; National Collegiate
      Student Loan Trust 2006-3; National Collegiate
21    Student Loan Trust 2006-4; National Collegiate
      Student Loan Trust 2007-1; National Collegiate
22    Student Loan Trust 2007-2; National Collegiate
      Student Loan Trust 2007-3; National Collegiate
23    Student Loan Trust 2007-4; National Collegiate
      Master Student Loan Trust; and DOES ONE
24    THROUGH TEN,
25                             Defendants.
26
     MOTION TO DISQUALIFY SKINNER                                         1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                               Seattle, WA 98122
                                                                 (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 1
     (Case No. C18-1132 TSZ)
1                          I. INTRODUCTION AND RELIEF REQUESTED

2            On November 2, 2020, this Court held that the March 1, 2009 Special Servicing

3    Agreement (“Special Servicing Agreement”) between First Marblehead Education
4
     Resources, Inc. and the National Collegiate Student Loan Trust Defendants (the “NCSLTs”)
5
     did not authorize Transworld Systems, Inc. (“TSI”) to retain legal counsel to defend this
6
     action on behalf of the NCSLTs. Dkt. No. 99. The Court directed the attorneys who have
7
     appeared in this action for the NCSLTs “to produce evidence showing their authority to
8

9    represent the NCSLT Defendants in this action” by November 16, 2020. Id.1 While the

10   Skinner and Sessions firms timely filed a response to the Court’s Order, that response does
11   not show that they are authorized to represent the NCSLTs. Accordingly, the Court should
12
     enter an Order disqualifying the Skinner and Sessions firms from representing the NCSLTs
13
     in this case. Additionally, the Court should strike the Fed. R. Civ. P. 12(b)(6) motion to
14
     dismiss Plaintiffs’ Second Amended Complaint recently filed by the Skinner and Session
15
16   firms (Dkt. No. 104), and award the Plaintiffs terms for the legal services required to obtain

17   the Order requiring the Skinner and Sessions firms to prove their authority to represent the

18   NCSLTs, and for this motion to disqualify them as counsel for the NCSLTs.
19                                          II. RELEVANT FACTS
20
             In their Amended Motion for Order Requiring NCSLT Defendants’ Attorneys to
21
     Show Authority to Represent NCSLT Defendants (Dkt. No. 82) and their Reply in support of
22
     the motion (Dkt. No. 90), the Plaintiffs discussed at length the bases for their motion and
23
24   their contention asserted in it that the Special Servicing Agreement does not authorize TSI to
     1
25    Those attorneys are Stephen G. Skinner of Andrews Skinner, P.S. (the “Skinner firm”), and Bryan C. Shartle,
     James K. Shultz, and Justin H. Homes of Sessions, Israel & Shartle, LLC (the “Sessions firm”).
26
     MOTION TO DISQUALIFY SKINNER                                                              1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                                    Seattle, WA 98122
                                                                                      (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 2
     (Case No. C18-1132 TSZ)
1    retain counsel for the NCSLTs in this action. See Dkt. No. 82 at 5-6. As the Court held in its

2    November 2, 2020 Order, the Special Servicing Agreement only authorizes TSI “to ‘[r]etain

3    counsel on behalf of the [NCSLT Defendants] (whether directly or through collection
4
     agencies) to further pursue enforcement and collection of’ delinquent loans. Dkt. No. 99 at 2
5
     (quoting March 1, 2009 Special Servicing Agreement at 3, 11) (emphasis in Dkt. No. 99).
6
     The Court further held that the Special Servicing Agreement “does not … expressly allow the
7
     special servicers to delegate authority to retain counsel on behalf of the NCSLT Defendants
8

9    to defend against the alleged loan collection practices at issue here.” Dkt. No. 99 at 2

10   (quoting Special Servicing Agreement at 9-11) (emphasis in Dkt. No. 99). The Court directed
11   the Skinner and Sessions firms to submit evidence of their authority to represent the NCSLTs
12
     by November 16, 2020. Id. at 3.
13
                          III. LEGAL AUTHORITY AND ARGUMENT
14
            TSI is not authorized to govern, manage, act on behalf of, or bind the NCSLTs. In re
15
16   Nat’l Collegiate Student Loan Trusts Litig., No. CV 12111-VCS, 2020 WL 5049402, at *1-2,

17   5, 39 (Del. Ch. Aug. 27, 2020). Only the Owner Trustee of the NCSLTs, Wilmington Trust

18   Company (“Wilmington”), has the right to “act on behalf of” and/or manage the business and
19   affairs of the NCSLTs, unless Wilmington delegates that authority to GSS Data Services, Inc.
20
     (“GSS”) in the Administration Agreement, in which case GSS has authority to act on behalf
21
     of the NCSLTs. Id.
22
            As the Court noted in its November 2, 2020 Order, there is no evidence in the record
23
24   indicating that Wilmington properly granted to TSI the authority and ability to retain legal

25   counsel to represent the NCSLTs in this case. Dkt. No. 99 at 2-3. Similarly, there is no

26
     MOTION TO DISQUALIFY SKINNER                                                    1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                          Seattle, WA 98122
                                                                            (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 3
     (Case No. C18-1132 TSZ)
1    evidence in the record indicating that Wilmington has granted to GSS the authority to retain

2    the Skinner and Sessions firms to defend the NCSLTs in this case. Thus, there is no evidence

3    supporting a conclusion that the Skinner and Sessions firms have been properly retained and
4
     authorized to represent the NCSLTs.
5
            In response to the Court’s November 2, 2020 Order requiring the Skinner and Session
6
     firms to produce evidence that they have been legitimately and validly retained to represent
7
     the NCSLTs, they submitted only two letters, which were attached to the Declaration of
8

9    Bryan C. Shartle. See Dkt. No. 102, Ex.’s 1 and 2. But those letters prove nothing. Exhibit 1

10   to the Shartle Declaration is a letter from William Hao, who is identified as an attorney at
11   Alston & Bird, a law firm in New York. Dkt. No. 102 at 5. In the letter, Mr. Hao purportedly
12
     states that Alston & Bird represents GSS. Id. Mr. Hao also purportedly states that GSS, on
13
     behalf of the Trusts, “does not object to TSI’s retention of [the Sessions and Skinner firms]
14
     as Trust counsel in this action,” and that GSS “believes that the Special Servicing Agreement
15
16   and the [Default Prevention and Collection Services Agreement] permit TSI, as Subservicer,

17   to retain counsel on behalf of the Trusts in lawsuits such as [this Action].” Id. at 6.

18          There are several problems with Mr. Hao’s letter, and it does not provide competent
19   evidence that the Skinner and Sessions firms are authorized to represent the NCSLTS. First,
20
     it is not sworn under oath or under penalty of perjury and thus is inadmissible hearsay. FRE
21
     801, 802. The letter doesn’t even have Mr. Hao’s actual signature.
22
            Second, there is nothing in or attached to Mr. Shartle’s declaration or in any other
23
24   document submitted to the Court, other than Mr. Hao’s self-serving and hearsay letter, that

25   indicates that GSS has retained Mr. Hao and/or the Alston & Bird firm, and/or that Mr. Hao

26
     MOTION TO DISQUALIFY SKINNER                                                      1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                            Seattle, WA 98122
                                                                              (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 4
     (Case No. C18-1132 TSZ)
1    is authorized to speak on GSS’ behalf. Just as a lawyer does not have authority to sign a

2    contract for a client simply by virtue of the attorney-client relationship, an attorney does not

3    have authority to bind a client to specific conduct simply because he may be the lawyer for
4
     the client; Mr. Hao does not have the authority to speak for GSS merely by virtue of the
5
     purported attorney-client relationship.
6
            Third, there is no evidence in the record that shows that Wilmington has in fact
7
     delegated authority to GSS to act on behalf of the NCSLTs, as required prior to GSS’
8

9    conduct of any management business for them.

10          Fourth, the Court has already ruled that the Special Servicing Agreement does not
11   provide authorization to TSI to retain counsel for the NCSLTs for the defense of Plaintiffs’
12
     claims asserted in this case. See Dkt. No. 99 at 2. (“The [Special Servicing Agreement” does
13
     not, however, expressly allow the special servicers to delegate authority to retain counsel on
14
     behalf of the NCSLT Defendants to defend against the alleged unfair loan collection
15
16   practices at issue here.”) (Emphasis in original). Simply stating that the Special Servicing

17   Agreement authorizes TSI to retain counsel to represent the NCSLTs in this case does not

18   make it so.
19          Fifth, even if there was competent evidence in the record confirming that Wilmington
20
     has delegated authority to GSS to act on behalf of the NCSLTs, Mr. Hao’s hearsay letter
21
     merely states that GSS “does not object to TSI’s retention of [the Sessions and Skinner
22
     firms],” not that GSS in fact retained them. GSS’ purported lack of objection to whom TSI
23
24   purportedly retained does not retroactively cure TSI’s lack of authority to retain lawyers to

25   represent the NCSLTs in this case in the first instance, nor does it authorize GSS’ abdication

26
     MOTION TO DISQUALIFY SKINNER                                                     1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                           Seattle, WA 98122
                                                                             (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 5
     (Case No. C18-1132 TSZ)
1    of its management responsibility for the NCSLTs, if in fact Wilmington has delegated that

2    responsibility to GSS.

3            Sixth, Mr. Hao refers to the Default Prevention and Collection Services Agreement
4
     (“DPCSA”) as providing additional authority for TSI to retain lawyers to represent the
5
     NCSLTs in this case. See Dkt. No. 102 at 6. But the DPCSA provides no such authority.2
6
     Wilmington is not a party to the DPCSA or to any of the many amendments to it, and is not a
7
     signatory to it or the amendments. See Dkt. No. 88-1 at 43, 69-70, 95-96, 97, 101-102, 118,
8

9    131-132, 148, 151, 161, 164, 165, 167, 168, 171, 172, 174-175, 178, 181-183, 184-185, 186,

10   188-189.3 Further, the Court already rejected the contention that the DPCSA authorized TSI
11   to retain the Skinner and Sessions firms, as they previously submitted it in support of their
12
     contention that they were validly retained. See Dkt. No.’s 88-1 and 88-2. Because there is no
13
     evidence that TSI has legitimate authority to retain legal counsel for the NCSLTs to defend
14
     this action, any purported grant in the DPCSA to TSI to retain counsel for this case is invalid
15
16   and without legal effect.

17           Similarly, neither does Exhibit 2 to Mr. Shartle’s declaration, a letter from Stephen

18   Brauerman, a purported attorney in the Wilmington, Delaware law firm Bayard, provide
19   competent proof that the Skinner and Sessions firms have been legitimately and validly
20
     retained to represent the NCSLTs. Mr. Brauerman’s letter purports to state that the Bayard
21
22
     2
       Copies of the DPCSA appear in the record at Dkt. No.’s 88-1, pages 43-91, and 88-2, pages 7-155. All
23   references to the DPCSA in this memorandum will be to Dkt. No. 88-1.
     3
       The parties to the DPCSA were originally First Marblehead Education Resources, Inc. and NCO Financial
24   Systems, Inc. Dkt. No. 88-1 at 45. US Bank National Association later succeeded to the rights and obligations
     under the agreement originally held by First Marblehead Education Resources, Inc., and TSI later succeeded to
25   the rights and obligations originally held by NCO Financial Systems, Inc. Id. at 118, 131, 161, 164. At no time
     has Wilmington been a party to the DPCSA. Id. at 43-191.
26
     MOTION TO DISQUALIFY SKINNER                                                                1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                                      Seattle, WA 98122
                                                                                        (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 6
     (Case No. C18-1132 TSZ)
1    firm represents Wilmington, and that Wilmington “is aware” that the Skinner and Sessions

2    firms “have been retained to represent” the NCSLTs in this case. Dkt. No. 102 at 8-9. But

3    nowhere in the letter does Mr. Brauerman state that Wilmington has retained or wishes to
4
     retain the Skinnner and Sessions firms to represent the NCSLTs. Id. Further, like Mr. Hao’s
5
     letter, Mr. Brauerman’s letter does not bear an actual signature, is not made under oath or
6
     under penalty of perjury, and is therefore inadmissible hearsay. FRE 801, 802. No competent
7
     evidence has been submitted that Mr. Brauerman has been retained by Wilmington and/or
8

9    that he has the authority to bind or speak for Wilmington. And finally, Mr. Brauerman’s

10   purported statement in the letter that “As recognized by the Delaware Court of Chancery …
11   that the Administrator, on behalf of the Trusts, is responsible for causing the Trusts to service
12
     their student loans, including handling issues relating to the Trusts that may arise out of the
13
     Special Servicing Agreement or the Default Prevention Services and Collection
14
     Agreement,”4 is unsupported by any actual citation to any decision of the Delaware Court of
15
16   Chancery, and is in fact misleading at best as to whether the Skinner and Sessions firms have

17   been validly retained to represent the NCSLTs, in light of that court’s decision in In re Nat’l

18   Collegiate Student Loan Trusts Litig., and in light of the Special Servicing Agreement itself,
19   which states:
20
                    Unless expressly authorized by the Trusts, the Special Servicer shall
21                  have no authority to act for or represent the Trusts, respectively, in any
                    way other than as specified hereunder and shall not otherwise be
22                  deemed an agent of the Trusts.

23   Dkt. #88-1 at 22-23 (Agreement § 17).
24              Thus, the record before the Court shows that only Wilmington had the right and
25   4
         See Dkt. No. 102 at 8-9.
26
     MOTION TO DISQUALIFY SKINNER                                                         1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                               Seattle, WA 98122
                                                                                 (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 7
     (Case No. C18-1132 TSZ)
1    authority to retain legal counsel to defend the NCSLTs in this case. One would expect that if

2    Wilmington had in fact retained the Skinner and Sessions firms to represent the NCSLTs in

3    this case, it would be a fairly simple matter for those firms to present a declaration from an
4
     authorized Wilmington representative, a fee agreement, or some other competent evidence to
5
     confirm their authority and their right to represent the NCSLTs. But no such evidence has
6
     been submitted, and one may therefore presume that no such evidence exists.
7
             The Court has the inherent power to manage its own proceedings and “to control the
8

9    conduct” of those who appear before it. Erickson v. Newmar Corp., 87 F3d 298, 303 (9th Cir.

10   1996). A court that has determined that lawyers who have appeared before it do not have the
11   authority needed to represent the clients they purportedly represent may take ameliorative
12
     action. See e.g., Pueblo of Santa Rosa v. Fall, 273 U.S. 315, 321, 47 S.Ct. 361 (1927)
13
     (Supreme Court, having determined that attorney purporting to represent the plaintiff in the
14
     action did not have authority from the plaintiff to file the action, remanded case to trial court
15
16   for dismissal without prejudice). The Court should exercise its considerable discretion and

17   should enter an order (1) disqualifying the Skinner and Session firms from representing the

18   NCSLTs.
19           On November 16, 2020, the Skinner and Sessions firms filed a motion, purportedly
20
     on behalf of the NCSLTs, to dismiss the Plaintiffs’ Second Amended Complaint. Dkt. No.
21
     104. But because the Skinner and Sessions firms have no authority to represent the NCSLTs,
22
     the filling should be deemed void, and the Court should strike the motion and hold that the
23
24   Plaintiffs are not required to file a response to it.

25           Finally, the Court has the equitable authority to control its docket and has “inherent

26
     MOTION TO DISQUALIFY SKINNER                                                     1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                           Seattle, WA 98122
                                                                             (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 8
     (Case No. C18-1132 TSZ)
1    power to preserve the integrity of the adversary process.” Greenfield MHP Associates, L.P. v.

2    Ametek, Inc. No. 3:15-cv-01525-GPC-AGS, 2018 WL 538961, at *2 (S.D. Cal. Jan 24,

3    2018). That grant includes the authority to assess attorney’s fees as a sanction for improper
4
     litigation conduct. Chambers v. NASCO, Inc., 501 U.S. 32, 44, 111 S.Ct. 2123 (1991).
5
     Because the Court has found that the Skinner and Sessions firms are not authorized, and have
6
     not been authorized, to appear for the NCSLTs in this action, and because the Plaintiffs have
7
     incurred significant legal fees in obtaining that determination, the Court should award the
8

9    Plaintiffs their fees related to their motion for an order requiring the law firms to prove their

10   authority to represent the NCSLTs, and related to this motion to disqualify, in an amount to
11   be determined in subsequent proceedings in this case.
12
            A proposed order is submitted with this motion.
13
                    DATED: November 19, 2020.
14
     Attorneys for Plaintiffs:
15
16   LEONARD LAW                                    BERRY & BECKETT, PLLP

17   __/s/ Sam Leonard_______________                /s/ Guy Beckett
     Sam Leonard, WSBA #46498                       Guy W. Beckett, WSBA #14939
18   1001 4th Ave, Suite 3200                       1708 Bellevue Avenue
     Seattle, Washington 98154                      Seattle, WA 98122
19   Telephone: (206) 486-1176                      Telephone: (206) 441-5444
20   Facsimile: (206) 458-6028                      Facsimile: (206) 838-6346
     E-mail: sam@seattledebtdefense.com             E-mail: gbeckett@beckettlaw.com
21
     HENRY & DeGRAAF, P.S.                          NORTHWEST CONSUMER LAW CENTER
22
      /s/ Christina Henry                            /s/ Amanda Martin
23   Christina L. Henry, WSBA #31273                Amanda N. Martin, WSBA #49581
24   150 Nickerson St., Ste. 311                    936 North 34th Street, Suite 300
     Seattle, WA 98109                              Seattle, WA 98103
25   Telephone: (206) 330-0595                      Telephone: (206) 805-0989

26
     MOTION TO DISQUALIFY SKINNER                                                      1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                                            Seattle, WA 98122
                                                                              (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 9
     (Case No. C18-1132 TSZ)
1    Facsimile: (206) 400-7609           Facsimile: (206) 805-1716
     E-mail: chenry@HDM-legal.com        E-mail: Amanda@NWCLC.org
2
3
4
5
6
7
8

9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
     MOTION TO DISQUALIFY SKINNER                                   1708 Bellevue Avenue
     AND SESSIONS FIRMS FROM                                         Seattle, WA 98122
                                                           (206) 441-5444 FAX (206) 838-6346
     REPRESENTING NCSLT DEFENDANTS- 10
     (Case No. C18-1132 TSZ)
